DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 2/7/2022.
Applicant’s amendments are sufficient to overcome the drawings objection set forth in the previous office action.  

Drawings
The drawings are objected to because Figs. 4-6 & 11-12 show multiple figures in one Figure. It is suggested to change the Fig. numbers to be “Fig. 4A, Fig. 4B”, etc.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
Claim 1 is objected to because of the following informalities:  amend “the arrhythmia” to -the location of the arrhythmia- in ll. 18.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  amend “the formation” to -formation- in ll. 37.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  amend “and” to -or- in ll. 3.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  amend “a lesion” to -the lesion- in ll. 2.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  amend “an impedance is measured that” to -the impedance monitored- in ll. 7-8.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  amend “the angle” to -an angle- in ll. 2.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  amend “the bottom” to -a bottom- in ll. 3.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  amend “sensor can observe” to -device is configured to sense- in ll. 4.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  amend “a first body” to -a first body of the at least two bodies” in ll. 2-3.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  amend “a second body” to -a second body of the at least two bodies” in ll. 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-11, 13-14 & 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauck et al. (2007/0185485, previously cited) in view of Avitall (5,733,280, previously cited), Roelle et al. (2011/0295268, previously cited), Sklar et al. (2007/024999), Glossop et al. (2010/0217117, previously cited) and Koudijs et al. (2012/0120091, previously cited).
Concerning claim 1, Hauck et al. disclose an internal anatomy therapy delivery system for performing radiofrequency ablation treatment for ventricular tachycardia (robotic surgical system 10 having computer system 92 that can be multiple processors within a single computer system 92 that may be used to practice the various aspects of the present invention to perform ablation for treatment of arrhythmias; [0041]), comprising: 
an internal anatomy therapy delivery device (medical device/catheter/ablation probe 12 and introducer 62; [0041], [0063]); 
an arrhythmia computation system comprising a first computing device configured to receive sensor data from the internal anatomy therapy delivery device, wherein the first computing device is further configured to calculate a location of an arrhythmia based on the sensor data (electrophysiology processor processes measured electrophysiology information from electrophysiology sensor 84 in order to identify one or more surface points that are potential treatment sites having abnormal impedance as potential targets for tissue ablation in the diagnosis and treatment of cardiac arrhythmia; [0099], [0104], [0106]); 
a treatment planning system comprising a second computing device (controller 24) configured to:
provide treatment movement instructions to a drive system based on the location of the arrhythmia, wherein the treatment movement instructions comprise a movement path for the internal anatomy therapy delivery device (controller 24 may operate to automatically navigate probe 12 to one or more identified potential treatment sites for further diagnosis or treatment without intervention or target point selection by the user (i.e., controller 24 may be responsive directly to the electrophysiology processor); [0105], [0129]); 
provide treatment delivery instructions to a treatment delivery system configured to deliver radiofrequency ablation treatments, wherein the treatment delivery instructions are based on the arrhythmia, and wherein the treatment delivery system is attached to the internal anatomy therapy delivery device (controller 24 controls power to medical device 12 that may be used to administer a therapy, such as ablation via one or more ablation elements, which may be RF elements, ultrasound elements, thermal elements, cryogenic elements, laser elements, microwave elements, or any other type of element for delivering ablative energy or chemicals to tissue carried by the ablation probe 12, along navigation path 200, to form an ablation lesion at the treatment sites; [0124], [0126], [0130-0131]); and 
wherein the drive system comprises a third computing device configured to provide movement commands to the internal anatomy therapy delivery device, wherein the movement commands are based on the treatment movement instructions (medical device 12 may subsequently be navigated via servo mechanisms 70 to the target points so selected in order to provide treatment, such as ablation of tissue, along navigation path 200; [0063], [0109], [0112-0113], [0129]); and 
wherein the internal anatomy therapy delivery device is configured to operate on an epicardial surface (medical device 12 of robotic surgical system 10 is , wherein the internal anatomy delivery device is further configured to perform the following actions: 
move to the location of the arrhythmia based on the movement commands (controller 24 may operate to automatically navigate probe 12 to one or more identified potential treatment sites, including cardiac arrhythmias, for further diagnosis or treatment without intervention or target point selection by the user (i.e., controller 24 may be responsive directly to the electrophysiology processor); [0105], [0129]); 
determine a set of lesion parameters based on one or more local measurements of the arrhythmia (controller 24 delivers instructions comprising a set of lesion parameters, inherent to cause a lesion, for ablation based on the cardiac arrhythmias from the electrophysiology processor; [0105], [0124], [0126], [0112-0113], [0129]); 
instruct the treatment delivery system to deliver a lesion using via the radiofrequency ablation treatments, wherein the lesion is based on the lesion parameters (controller 24 controls power to medical device 12 that forms an ablation lesion; [0124], [0126], [0130-0131]); and 
provide one or more new local measurements of the arrhythmia to the treatment planning system following the delivery of the lesion (sensor 84 collects lesion quality, diameter, and depth information; [0134]). 
Hauck et al. fail to disclose the internal anatomy therapy delivery device including a Doppler ultrasound device configured to produce signals related to a presence of one or more coronary vessels at a location and wherein the treatment delivery instructions avoid delivery of the radiofrequency ablation to a coronary vessel based on the Doppler ultrasound signals.  However, Avitall discloses an internal anatomy therapy delivery system comprising an internal anatomy therapy delivery device including a Doppler ultrasound device (ultrasound crystals mounted on ablation head) configured to produce signals related to the presence of one or more coronary vessels at a location such that energy delivery to the coronary vessels can be avoided to avoid damage.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. to such that the internal anatomy therapy delivery device includes a Doppler ultrasound device configured to produce signals related to the presence of one or more coronary vessels at a location and wherein the treatment delivery instructions avoid delivery of the radiofrequency ablation to a coronary vessel based on the Doppler ultrasound signals in order to provide the benefit of avoiding applying energy delivery over a coronary vessel to avoid damage to the coronary vessels as taught by Avitall. (Col. 10-11, ll. 63-8)
Hauck et al. in view of Avitall fail to disclose the internal anatomy therapy delivery device configured to generate a map of the one or more coronary vessels based on the Doppler ultrasound signals and the map to be used when providing treatment movement instructions and treatment delivery instructions.  However, Roelle et al. teach 
Hauck et al. in view of Avitall and Roelle et al. fail to disclose the internal anatomy therapy delivery device is configured to walk on an epicardial surface and comprises a needle.  However, Sklar et al. disclose an internal anatomy therapy delivery system (minimally invasive instrument 1030) comprising two bodies (1042/8510, 1044) connected by a tether (1044 or 1046) through which a needle (8530) is deployed to target tissue (1040/8532) through a suction chamber (830, where vacuum immobilization feature of Fig. 8 can be applied) that is configured to walk on an epicardial surface.  At the time the invention was effectively filed, it would have been 
Hauck et al. in view of Avitall, Roelle et al. and Sklar et al. fail to disclose wherein the internal anatomy therapy delivery system plans out a needle path for the needle of the internal anatomy therapy delivery device to follow for deployment from the internal anatomy therapy delivery device to a location where the lesion will be created, the needle path being determined after the internal anatomy therapy delivery device moves to the location of the arrhythmia. However, Glossop et al. teach a robotically controlled internal anatomy therapy delivery system comprising an internal anatomy therapy delivery device (125) through which a needle (203) is deployed to a target tissue location, the needle path being determined after the internal anatomy therapy delivery (125) device moves to the location of the target (steps 407-417).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. in view of Avitall, Roelle et al. and Sklar et al. such that the internal anatomy therapy delivery system plans out a needle path for a needle of the internal anatomy therapy delivery device to follow for deployment from the internal anatomy therapy delivery device to a location where the lesion will be created, the needle path being determined after the internal anatomy therapy delivery device 
Hauck et al. in view of Avitall, Roelle et al., Sklar et al. and Glossop et al. fail to disclose the needle path satisfies a threshold distance from the one or more coronary vessels.  However, Koudijs et al. disclose an internal anatomy therapy delivery system for performing a treatment comprising a treatment planning system that plans a path for a treatment device that satisfies a threshold distance (safety margin) from an anatomically critical structure.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. in view of Avitall, Roelle et al., Sklar et al. and Glossop et al. such that the needle path satisfies a threshold distance from the one or more coronary vessels in order to provide the benefit of optimizing the surgical path before as well as during surgery as taught by Koudijs et al. ([0004-0005], [0007]). 
Concerning claim 6, Hauck et al. disclose a system (robotic surgical system 10 having computer system 92 that can be multiple processors within a single computer system 92 that may be used to practice the various aspects of the present invention to perform ablation for treatment of arrhythmias; [0041]), comprising: 
an internal anatomy therapy delivery device (medical device/catheter/ablation probe 12 and introducer 62; [0041], [0063]);
at least one computing device configured to implement one or more services computer system 92 can be a single processor or can be multiple computer , wherein the one or more services are configured to: 
calculate a treatment location based on sensor data received from an internal anatomy therapy delivery device (controller 24 may operate to automatically navigate probe 12 to one or more identified potential treatment sites for further diagnosis or treatment without intervention or target point selection by the user (i.e., controller 24 may be responsive directly to the electrophysiology processor); [0105], [0129]); 
receive treatment delivery instructions based on a treatment, wherein the treatment corresponds to the treatment location (controller 24 controls power to medical device 12 that may be used to administer a therapy, such as ablation, along navigation path 200, to form an ablation lesion; [0124], [0126], [0130-0131]); and 
provide movement commands based on treatment movement instructions, wherein the treatment movement instructions are based on the treatment location, and wherein the movement commands comprise a movement path for the internal anatomy therapy delivery device (controller 24 may operate to automatically navigate probe 12 along navigation path 200 via servo mechanisms 70 to one or more identified potential treatment sites so selected in order to provide treatment, such as ablation of tissue, including cardiac arrhythmias, (i.e., controller 24 may be responsive directly to the electrophysiology processor); [0105], [0129]); and 
wherein the internal anatomy therapy delivery device is configured to operate on an anatomical surface (medical device 12 of robotic surgical system 10 is operable on an epicardial surface at locations of cardiac arrhythmias; [0041], [0104]), wherein the internal anatomy therapy deliver device is further configured to perform the following actions:
move to the treatment location based on the movement commands (controller 24 may operate to automatically navigate probe 12 to one or more identified potential treatment sites, including cardiac arrhythmias, for further diagnosis or treatment without intervention or target point selection by the user (i.e., controller 24 may be responsive directly to the electrophysiology processor); [0105], [0129]); 
determine a set of treatment parameters based on a first set of  local measurements of the anatomical surface (controller 24 delivers instructions comprising a set of treatment parameters for ablation based on the cardiac arrhythmias from the electrophysiology processor; [0105], [0124], [0126], [0112-0113], [0129]); 
instruct a treatment delivery system to deliver a treatment based on the set of treatment parameters (controller 24 controls power to medical device 12 that forms an ablation lesion; [0124], [0126], [0130-0131]); and 
measure a second set local measurements of the anatomical surface following the delivery of the treatment (sensor 84 collects lesion quality, diameter, and depth information; [0134]). 

Hauck et al. in view of Avitall fail to disclose the internal anatomy therapy delivery device configured to generate a map of the one or more coronary vessels based on the Doppler ultrasound signals and the map to be used when providing treatment delivery instructions avoiding delivery of ablation energy to the one or more coronary vessels.  However, Roelle et al. teach a robotic internal therapy delivery system (Fig. 5) comprising an internal therapy delivery device that is configured to generate a map of 
Hauck et al. in view of Avitall and Roelle et al. fail to disclose the internal anatomy therapy delivery device is configured to walk on an epicardial surface.  However, Sklar et al. disclose an internal anatomy therapy delivery system (minimally invasive instrument 1030) comprising two bodies (1042/8510, 1044) connected by a tether (1044 or 1046) through which a needle (8530) is deployed to target tissue (1040/8532) through a suction chamber (830, where vacuum immobilization feature of Fig. 8 can be applied) that is configured to walk on an epicardial surface.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. in view of Avitall and Roelle et al. such 
Hauck et al. in view of Avitall, Roelle et al. and Sklar et al. fail to disclose wherein the internal anatomy therapy delivery system plans out a needle path for the needle of the internal anatomy therapy delivery device to follow for deployment from the internal anatomy therapy delivery device to a location where the lesion will be created, the needle path being determined after the internal anatomy therapy delivery device moves to the location of the arrhythmia. However, Glossop et al. teach a robotically controlled internal anatomy therapy delivery system comprising an internal anatomy therapy delivery device (125) through which a needle (203) is deployed to a target tissue location, the needle path being determined after the internal anatomy therapy delivery (125) device moves to the location of the target (steps 407-417).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. in view of Avitall, Roelle et al. and Sklar et al. such that the internal anatomy therapy delivery system plans out a needle path for a needle of the internal anatomy therapy delivery device to follow for deployment from the internal anatomy therapy delivery device to a location where the lesion will be created, the needle path being determined after the internal anatomy therapy delivery device moves to the location of the arrhythmia in order to provide the benefit of using exact 
Hauck et al. in view of Avitall, Roelle et al., Sklar et al. and Glossop et al. fail to disclose the needle path satisfies a threshold distance from the one or more coronary vessels.  However, Koudijs et al. disclose an internal anatomy therapy delivery system for performing a treatment comprising a treatment planning system that plans a path for a treatment device that satisfies a threshold distance (safety margin) from an anatomically critical structure.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. in view of Avitall, Roelle et al., Sklar et al. and Glossop et al. such that the needle path satisfies a threshold distance from the one or more coronary vessels in order to provide the benefit of optimizing the surgical path before as well as during surgery as taught by Koudijs et al. ([0004-0005], [0007]). 
Claim 7 is rejected upon the same rationale as applied to claim 1. 
Claim 8 is rejected upon the same rationale as applied to claim 1. 
Claim 9 is rejected upon the same rationale as applied to claim 1. 
Claim 10 is rejected upon the same rationale as applied to claim 1. 
Claim 11 is rejected upon the same rationale as applied to claim 1. 
Claim 13 is rejected upon the same rationale as applied to claim 1. 
Claim 14 is rejected upon the same rationale as applied to claim 1. 
Concerning claim 27, Hauck et al. disclose the device (12, 62) comprises a first body (62) coupled to a second body (52) by a tether (50) (all structural components of 
Concerning claim 28, the modified device of Hauck et al. in view of Avitall, Roelle et al., Sklar et al., Glossop et al. and Koudijs et al. disclose the internal anatomy therapy delivery device is configured to move to compensate for the angle of the needle path that will be created relative to the bottom of the internal anatomy therapy delivery device such that the Doppler ultrasound sensor can observe the needle path since it is capable of moving.  
Concerning claim 29, Sklar et al. further disclose the internal anatomy therapy delivery device (1030) further comprises at least two bodies (1042/8510, 1044) and walks on the epicardial surface by adhering a first body (1042/8510) to the epicardial surface while moving a second body (1044) then adhering the second body (1044) 
Concerning claim 30, Sklar et al. further disclose the internal anatomy therapy delivery device (1030) comprises two bodies (1042/8510, 1044) each comprising a suction chamber (830), and wherein the internal anatomy therapy delivery device (1030) is configured to walk on the epicardial surface by alternating vacuum between the suction chambers (830) of the two bodies (1042/8510, 1044) and an alternating movement of the two bodies (1042/8510, 1044) ([0008], [0132], [0138-0140], [0240-0242]; Fig. 10-12 & 85-86)
Concerning claim 31, Sklar et al. further disclose the internal anatomy therapy delivery device (1030) is elongated in a first direction, wherein the internal anatomy therapy delivery device (1030) is configured to walk on the epicardial surface such that the first direction is substantially parallel with the epicardial surface ([0008], [0132], [0138-0140], [0240-0242]; Fig. 10-12 & 85-86).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as obvious over Hauck et al. (2007/0185485, previously cited) in view of Avitall (5,733,280, previously cited), Roelle et al. (2011/0295268, previously cited), Sklar et al. (2007/024999), Glossop et al. (2010/0217117, previously cited) and Koudijs et al. (2012/0120091, previously cited), as applied to claim 1, in further view of Hlavka et al. (2012/0016291, previously cited). 
Concerning claim 2, while Hauck et al. disclose the device (12, 62) to comprise one or more electrodes ([0006]), Hauck et al. in view of Avitall, Roelle et al., Sklar et al., 
Concerning claim 3, Hauck et al. disclose a radiofrequency power delivery system ([0126], [0134]) and Sklar et al. disclose an inherent needle deployment system ([0241-0242]).  Hauck et al. in view of Avitall, Roelle et al., Sklar et al., Glossop et al. and Koudijs et al. fail to disclose the treatment delivery system to comprise a heated saline delivery system.  However, Hlavka et al. further disclose a heated saline delivery system through the needle.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. in 

Claim(s) 2 & 24 is/are rejected under 35 U.S.C. 103 as obvious over Hauck et al. (2007/0185485, previously cited) in view of Avitall (5,733,280, previously cited), Roelle et al. (2011/0295268, previously cited), Sklar et al. (2007/024999), Glossop et al. (2010/0217117, previously cited) and Koudijs et al. (2012/0120091, previously cited), as applied to claim 1, in further view of Krishnan (2011/0087175, previously cited) and Hlavka et al. (2012/0016291, previously cited).
Concerning claim 2, while Hauck et al. disclose the device (12, 62) to comprise one or more electrodes ([0006]), Hauck et al. in view of Avitall, Roelle et al., Sklar et al., Glossop et al. and Koudijs et al. fail to disclose the internal anatomy therapy delivery device further includes a dipole electric pair.  However, Krishnan discloses an internal anatomy therapy delivery system (Fig. 1) comprising an internal anatomy therapy delivery device (50) comprising a dipole electric pair (65, 66).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. in view of Avitall, Roelle et al., Sklar et al., Glossop et al. and Koudijs et al. such that the internal anatomy therapy delivery device further includes a dipole electric pair in order to provide the benefit of allowing the position of the catheter to be associated with a navigation system to facilitate proper positioning as taught by Krishnan. ([0012], [0039-0040]; Fig. 1-2). Hauck et al. in view of Avitall, Roelle 
Concerning claim 24, Krishnan further discloses the dipole electrode pair (65, 66) to extend around a circumference of the internal anatomy system (Fig. 2). 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as obvious over Hauck et al. (2007/0185485, previously cited) in view of Avitall (5,733,280, previously cited), Roelle et al. (2011/0295268, previously cited), Sklar et al. (2007/024999), Glossop et al. (2010/0217117, previously cited) and Koudijs et al. (2012/0120091, previously cited), as applied to claim 1, in further view of Cowan et al. (Robotic Needle Steering: Design, Modeling, Planning, and Image Guidance, previously cited).
Concerning claim 4, Hauck et al. in view of Avitall, Roelle et al., Sklar et al., Glossop et al. and Koudijs et al. fail to disclose the movement commands calculated in a warp nonlinear image space.  However, Rosen teaches a steerable needle that may be steered by computer control commands that are calculated in a warp nonlinear image space.   At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. in view of Avitall, Roelle et al., Sklar et al., Glossop et al. and Koudijs et al. such that the movement commands are calculated in a warp nonlinear image space in order to provide the benefit of correctly localizing the needle as taught by Rosen et al. (Pg. 573-575).  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as obvious over Hauck et al. (2007/0185485, previously cited) in view of Avitall (5,733,280, previously cited), Roelle et al. (2011/0295268, previously cited), Glossop et al. (2010/0217117, previously cited) and Koudijs et al. (2012/0120091, previously cited), as applied to claim 1, in further view of Vij et al. (2010/0137704, previously cited). 
Concerning claim 5, Hauck et al. in view of Avitall, Roelle et al., Sklar et al., Glossop et al. and Koudijs et al.  fail to disclose the sensor data received from the one or more sensor electrodes to be placed on an external surface.  However, Vij et al. disclose a therapy delivery system comprising an internal anatomy therapy delivery device (44) and sensor electrodes (43) placeable on an external anatomy surface or 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as obvious over Hauck et al. (2007/0185485, previously cited) in view of Avitall (5,733,280, previously cited), Roelle et al. (2011/0295268, previously cited), Sklar et al. (2007/024999), Glossop et al. (2010/0217117, previously cited)  and Koudijs et al. (2012/0120091, previously cited), as applied to claim 6, in further view of Curley (2014/0052117, previously cited). 
Concerning claim 12, while Hauck et al. disclose forming a lesion with a set of lesion parameters (inherent to form a lesion), Hauck et al. in view of Avitall, Roelle et al., Sklar et al., Glossop et al. and Koudijs et al. fail to disclose the set of lesion parameters including at least one of: a needle exposure, an amount of saline, a saline temperature, or a length of RF ablation.  However, Curley discloses an internal anatomy therapy delivery system for performing Rf ablation treatment for ventricular tachycardia/cardiac arrhythmias comprising a heated saline delivery system (212), a needle deployment system (inherent as distal end of elongate body 202 must be steered to target cardiac tissue), and a radio frequency power delivery system (218).  Curley further teaches that 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauck et al. (2007/0185485, previously cited) in view of Avitall (5,733,280, previously cited), Roelle et al. (2011/0295268, previously cited), Sklar et al. (2007/024999), Glossop et al. (2010/0217117, previously cited) and Koudijs et al. (2012/0120091, previously cited), as applied to claim 1, in further view of Wright et al. (2011/0288540, previously cited).
Concerning claim 21, Hauck et al. in view of Avitall, Roelle et al., Sklar et al., Glossop et al. and Koudijs et al. fail to disclose the set of lesion parameters to include needle exposure.  However, Wright et al. disclose an internal anatomy therapy delivery system comprising an internal anatomy therapy delivery device (103/203) including a deployable needle (206), where a set of lesion parameters are determined based on feedback control signals, wherein the set of lesion parameters includes needle exposure/deployment length.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et . 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauck et al. (2007/0185485, previously cited) in view of Avitall (5,733,280, previously cited), Roelle et al. (2011/0295268, previously cited), Sklar et al. (2007/024999), Glossop et al. (2010/0217117, previously cited) and Koudijs et al. (2012/0120091, previously cited), as applied to claim 1, in further view of Saadat et al. (2008/0009747, previously cited). 
Concerning claim 23, Hauck et al. in view of Avitall, Roelle et al., Sklar et al., Glossop et al. and Koudijs et al. fail to disclose the system further comprises a tip of the needle and an insulator sheath, the tip of the needle and the insulator sheath being coupled to the internal anatomy therapy delivery device, wherein the tip of the needle and the insulator sheath are simultaneously deployed such that a constant length of the tip of the needle is exposed beyond the insulator sheath while monitoring the impedance of the tissue at the tip of the needle until an impedance is measured that corresponds to a desired deployment depth.  However, Saadat et al. disclose an internal anatomy therapy delivery system comprising an internal anatomy therapy delivery device (816) the system further comprises a tip (824) of a needle (822) and an insulator sheath (834), the tip of the needle (822) and the insulator sheath (824) being coupled to the internal anatomy therapy delivery device (816), wherein the tip (824) of 

Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as obvious over Hauck et al. (2007/0185485, previously cited) in view of Avitall (5,733,280, previously cited), Roelle et al. (2011/0295268, previously cited), Sklar et al. (2007/024999), Glossop et al. (2010/0217117, previously cited) and Koudijs et al. (2012/0120091, previously cited), as applied to claim 1, in further view of Balbierz et al. (2002/0026188). 
Concerning claim 25, Sklar et al. further disclose the internal anatomy therapy delivery device (1030) to further comprise a suction chamber (830), the needle (8530) 
Concerning claim 26, Sklar et al. further disclose the suction chamber (830) configured to couple the internal anatomy therapy delivery device (1030) to the epicardial surface while the internal anatomy therapy delivery device (1030) is moving ([0138-0139]; Fig. 10-12). 


Response to Arguments
2/24/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that Glossop fails to disclose the process (400) is robotic, the Examiner respectfully disagrees. As discussed in Pars. [0042-0043], Glossop teaches a computer element (101) that comprises software modules 111a-111n that at least receive, send, and/or manipulate data regarding the patient/objects/location/position/orientation/coordinates and also generate and display position of a puncture needle relative to a target vessel, and a projected path of the puncture needle. Glossop further teach in Par. [0018], [0056], [0058], [0064] that automated or manual techniques can be used. 
In response to applicant's argument that Glossop is nonanalogous art since Glossop relates to teaching of planning out a needle path for inserting the needle into the hepatic vein, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Glossop teaches planning out a needle path to a target tissue (in the case of Glossop, this is a hepatic vein) after the device (125) through which the needle (203) is deployed to a location in the vicinity of the target tissue.  Glossop teaches that this is specifically done to account for using exact current location/position of an instrument relative to the patient’s anatomy to correctly insert the needle into the target tissue.   
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Glossop is not used to teach avoiding non-target/sensitive tissue, but only used to provide a teaching of determining a needle path once a device through which the needle is to be deployed is at a location in the vicinity of the target tissue. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sinai et al. (2010/0240955), Riviere et al. (2005/0154376), and Riviere et al. (2012/0271318) all disclose internal anatomy devices that are configured to “walk” on a tissue surface. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794